United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.D., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICES, Valley Stream, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-356
Issued: November 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated August 21, 2008, denying modification of the
termination of her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective August 1, 2007.
FACTUAL HISTORY
On February 8, 2006 appellant, then a 68-year-old legal assistant, injured her left side and
lower back after bending down to pick up a pencil on the floor. The Office accepted her claim

for lumbar strain and left knee sprain.1 Following her injury, appellant returned to work full duty
and was paid appropriate compensation benefits.2
Dr. Eric Freeman, a Board-certified orthopedic surgeon, first treated appellant for her
work injury on March 15, 2006. He reviewed the history of injury and diagnosed internal
derangement of the left knee with lumbar herniated disc. In reports dated April 17 and May 10,
2006, Dr. Freeman reiterated his diagnosis and noted that appellant was working. On May 16,
2006 Dr. Mario Torrents, a Board-certified physiatrist, diagnosed painful lumbosacral
derangement and sprain secondary to a February 8, 2006 work accident. He also diagnosed
painful left knee internal derangement. Dr. Torrents noted that appellant was partially disabled
and was working. On June 2, 2006 he diagnosed improving painful left lumbar sciatica and
noted that she was able to work and would continue physical therapy.
In a report dated June 5, 2006, Dr. Freeman diagnosed torn medial meniscus of the left
knee and noted that appellant was working. He asked for authorization to perform a partial
medial meniscectomy. A magnetic resonance imaging (MRI) scan performed for Dr. Freeman
on June 1, 2006 revealed moderate joint effusion with no significant patellofemoral
chondromalacia changes, osteoarthritis, greater medially, with the medial meniscus markedly
compressed although no discrete tear was seen. On June 21, 2006 he reiterated his diagnosis of
torn medial meniscus. Dr. Freeman further advised that appellant was unable to work from
June 15 to 16 and June 21 to 30, 2006.
In reports dated September 25 and October 23, 2006, Dr. Torrents again diagnosed
painful lumbar sprain and left knee sprain and torn meniscus secondary to a February 8, 2006
work accident. He indicated that appellant was partially disabled and working. On October 17,
2006 Dr. Torrents noted that she was unable to work on days she received physical therapy. In
reports from January 8 to March 29, 2007, he reiterated his diagnoses, stated that appellant had
partial disability but was still working. On May 4, 2007 Dr. Torrents advised that she
complained of low back pain exacerbated by prolonged standing with pain radiating down her
left thigh, leg and foot. Appellant also complained of left knee pain when standing and walking.
She reported difficulty in bending the knee and going up and down stairs along with frequent
giving way episodes. Dr. Torrents stated that April 9, 2007 MRI scan results showed bulging at
L2-3, L3-4 and L4-5 with disc degeneration noted at L2-3 and L3-4 and anterolisthesis at L3-4.
He assessed painful lumbar derangement with multiple bulging disc and left L4 and L5 lumbar
radiculopathy and painful left knee internal derangement with meniscus pathology all secondary
to the February 8, 2006 work injury. Dr. Torrents recommended that appellant continue physical
therapy three times a week and continue working while partially disabled. On June 4, 2007 he
diagnosed painful lumbar derangement, with multiple bulging discs and left L4 and L5 lumbar
radiculopathies and left knee internal derangement, with torn cartilage, secondary to the
February 8, 2006 injury. He indicated that appellant had severe permanent partial disability but
noted that she was working. Dr. Torrents continued submitting reports supporting that her low
back and left knee conditions were due to the February 8, 2006 work injury.
1

The Board notes that the Office accepted appellant’s claim for lumbar strain on August 24, 2006 and left knee
sprain on July 25, 2007.
2

The Board notes that appellant missed work several days each week due to physical therapy sessions.

2

The Office referred appellant to Dr. P. Leo Varriale, a Board-certified orthopedic
surgeon, for a second opinion. In a May 24, 2007 report, Dr. Varriale summarized the history of
injury and noted the medical records he reviewed. Upon examination, he found that appellant’s
lumbar spine had no spasm, tenderness or atrophy. Lumbar range of motion was normal.
Appellant had full strength and no sensory deficits in the lower extremities and straight leg
raising was negative. The left knee had mild effusion, mild quad atrophy and no instability.
Dr. Varriale diagnosed resolved lumbosacral strain, resolved left knee strain and osteoarthritis of
the knee. He noted no objective findings of the accepted conditions and opined that the injuryrelated condition had resolved. Dr. Varriale indicated that appellant currently had degenerative
disc disease of the spine and osteoarthritis of the left knee. He opined that, based on his loss of
motion findings and the MRI scan results, appellant had some disability attributable to arthritis
of the knee and degenerative disc disease of the spine but advised that this was not work related.
Dr. Varriale advised that there was no need for further physical therapy or orthopedic treatment,
as the condition was chronic, permanent, not work related and due to degenerative disease. He
also noted that appellant was able to perform her duties as a legal assistant for six hours per day,
five days per week with work limitations being due to her arthritis and degenerative disc disease.
Dr. Varriale also submitted a report outlining her work restrictions.
On June 26, 2007 the Office issued a proposed notice of termination of compensation. It
found that the weight of the medical evidence, represented by Dr. Varriale’s report, demonstrated
that appellant no longer had any disability or residuals due to her accepted February 8, 2006
work-related condition. The Office allowed 30 days for her to submit additional evidence.
In response, appellant submitted a November 12, 2006 report from Dr. Freeman. Based
on x-rays, Dr. Freeman diagnosed internal derangement of the left knee with lumbar herniated
disc. He noted that on June 5, 2006 he found a torn medial meniscus and osteoarthritis.
Dr. Freeman stated that based on appellant’s history and findings she had a “causally related” left
knee and lumbar spine injury and noted that she had no previous left knee problems. He opined
with a reasonable degree of medical certainty that there was a causally related disability to the
left knee and lumbar spine as a result of the February 2006 injury.
On June 12, 2007 Dr. Torrents summarized his findings from each date of treatment and
noted treating appellant since May 16, 2006 for the February 8, 2006 work injury. He diagnosed
painful lumbosacral derangement sprain due to the work injury. Dr. Torrents also diagnosed
status post left knee internal derangement due to the work injury and confirmed by
electromyogram (EMG). He opined that appellant had a permanent partial disability of a marked
degree such that she could not perform any physical activities without pain. Dr. Torrents further
noted that her disability had not improved with physical therapy, had not changed and would
continue indefinitely. He indicated that appellant’s left knee torn meniscus could improve with
surgery but there were permanent defects at the left knee joint secondary to chronic changes.
Dr. Torrents opined that the February 8, 2006 incident was the only competent cause of her
condition. He noted that appellant’s prognosis was poor and that her condition would continue
indefinitely. Dr. Torrents also submitted July 13 and 16, 2007 treatment notes listing her back
and knee diagnoses and indicating that her conditions were a direct consequence of the
February 8, 2006 work injury. He indicated that appellant had a permanent partial disability and
was working.

3

In a decision dated August 1, 2007, the Office terminated appellant’s compensation
benefits effective that day finding that Dr. Varriale’s report established that the accepted
conditions had resolved.
On September 24, 2007 appellant requested reconsideration. She also asserted that the
Office did not accept all injuries and conditions sustained as a result of the work accident, which
was supported by medical evidence provided by her treating physicians. Appellant further
asserted that her treating physicians’ opinions established that she continued to have disability
from the work injury. Medical reports previously of record from Drs. Torrents and Freeman
were also submitted.
In a decision dated August 21, 2008, the Office denied modification of its August 1, 2007
decision finding that appellant did not submit sufficient medical evidence to establish that
termination was not warranted.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his federal employment, the Office may not terminate compensation without
establishing that the disability has ceased or that it is no longer related to the employment.4 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5 The right to medical benefits for
an accepted condition is not limited to the period of entitlement to compensation for disability.
To terminate authorization for medical treatment, the Office must establish that the claimant no
longer has residuals of an employment-related condition, which requires further medical
treatment.6
ANALYSIS
The Office terminated appellant’s compensation benefits based on the opinion given by
Dr. Varriale, it’s second opinion referral physician, who explained that there were no objective
findings of the accepted compensable conditions as her lumbar spine had no spasm, tenderness
or atrophy and her left knee had only mild effusion, mild quad atrophy and no instability.
Dr. Varriale further found that the range of motion of her lumbar spine was normal and that her
lower extremities had full strength and no sensory deficits. As a result, he opined that
appellant’s lumbosacral strain and left knee strain had resolved with no residuals related to her
February 8, 2006 injury. Dr. Varriale noted that she did have residual disability limiting the
number of hours she could work, but this was due to her unaccepted arthritis and degenerative
3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
4

Vivien L. Minor, 37 ECAB 541 (1986).

5

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

6

E.J., 59 ECAB ___ (Docket No. 08-1350, issued September 8, 2008).

4

disc disease conditions. He found no basis on which to attribute any continuing condition to the
February 8, 2006 work injury.
In contrast, Dr. Torrents, appellant’s treating physician, found that appellant remained
partially disabled due to the February 8, 2006 work injury. He diagnosed lumbosacral
derangement sprain and status post left knee internal derangement, both secondary to the
February 8, 2006 work injury and confirmed by EMG results. Dr. Torrents opined that appellant
had a permanent partial disability of a marked degree that she could not perform any physical
activities without pain. He further opined that her disabling condition would continue
indefinitely and that her work injury was the only competent cause for her current condition.
As the Office accepted appellant’s claim and paid benefits, it has the burden of proof to
establish that residuals of the accepted conditions resolved by August 1, 2007.7 The Board notes
that, while the report of the referral physician, Dr. Varriale, supports that residuals of the
accepted conditions have resolved, reports from appellant’s physician, Dr. Torrents, support that
conditions caused by the work injury have not resolved. The Board finds that the opinion of
Dr. Varriale, the referral physician, conflicts with the opinion of Dr. Torrents, appellant’s
treating physician.8 The Board has held that, when there are opposing reports of virtually equal
weight and rationale, the case must be referred to an impartial medical specialist, pursuant to
section 8123(a), to resolve the conflict in the medical evidence.9 As there is an unresolved
conflict in the medical evidence, the Board finds that the Office did not meet its burden of proof
to justify the termination of appellant’s compensation benefits.
CONCLUSION
The Board finds that the Office did not meet its burden of proof to justify the termination
of appellant’s compensation benefits. A conflict in medical opinion exists between appellant’s
treating physician and the Office referral physician on whether appellant has continued disability
or residuals of her accepted condition.

7

See supra notes 3-6; Robert Dickerson, 46 ECAB 1002 (1995).

8

See 5 U.S.C. § 8123(a) (section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint a third physician
who shall make an examination.
9

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated August 21, 2008 is reversed.
Issued: November 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

